  Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 1 of 9                        PageID #: 1


ORIGINAL                                                                                 FILED IN THE
                                                                                 UNITED STATES DISTRICT COURT
                                                                                     DISTRICT OF HAWAII
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE                 DISTRICT OF                          JUN,,1 2 2019
                                                    DIVISION                    atU o'clock ancflj^ min.A M
                             (Write the District and Division, ifany, of
                                                                                     SUE BEITIA, CLERK,,
                              the court in which the complaint isfiled.)
                                                                                                        Lr


                                                          Complaint for a Civil Case
                                                           CV19 00300 JAO RT
                                                          Case No.
   (Write thefull name ofeach plaintiff who isfiling
                                                          (to befilled in by the Clerk's Office)
   this complaint. Ifthe names ofall the plaintiffs
   cannotfit in the space above, please write "see
                                                          Jury Trial:      H Yes     □ No
   attached" in the space and attach an additional
                                                                           (check one)
   page with thefull list ofnames.)


      -against-


               DA,l^jpl^A^£ ^ vTohv C.
   (Write thefull name ofeach defendant who is
   being sued. Ifthe names ofall the defendants
   cannotfit in the space above, please write "see
   attached" in the space and attach an additional
   page with thefull list ofnames.)
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 2 of 9                    PageID #: 2




I.    The Parties to This Complaint

      A.    The PIaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                                                                               o\/
                   Name

                   Street Address                            VIS.2.
                   City and County           VloA/olutlo
                   State and Zip Code                ^bS)2i.
                   Telephone Number SOS                  H3
                   E-mail Address   dA'iMl-jiCLOY.'-V^O ^ QU-f|oQl< ^ CoAA
      B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
            a corporation. For an individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1

                   Name                    Mtrdi
                   Job or Title
                   (ifknown)
                   Street Address

                   City and County
                   State and Zip Code
                   Telephone Niunber
                   E-mail Address
                   (if known)

            Defendant No. 2

                   Name                                 K/ e-      Co
                   Job or Title
                   (if known)
                   Street Address

                   City and County
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 3 of 9                        PageID #: 3




                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No. 3

                     Name                    OACt?\> De]h:pl/^^
                     Job or Title
                     (if known)
                     Street Address

                     City and County
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (ifknown)

             Defendant No.4

                     Name                     ToV>
                     Job or Title
                     (if known)
                     Street Address
                     City and County
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (ifknown)

II.   Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction (limited power). Generally, only two
      types of cases can be heard in federal court: cases involving a federal question and cases
      involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
      case. In a diversity of citizenship case, no defendant may be a citizen of the same State
      as any plaintiff.
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 4 of 9                                 PageID #: 4




      What is the basis for federal court jurisdiction? (check all that apply)

            S Federal question                               □ Diversity of citizenship

      Fill out the paragraphs in this section that apply to this case.

      A.        If the Basis for Jurisdiction Is a Federal Question

                List the specific federal statutes, federal treaties, and/or provisions of the United
                States Constitution that are at issue in this case.

           ],                      Mv                                          |Ai1R                   \0       .
                                             v^Vt^c\\ U$> Ts>            -h                 •
      B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                1.      The Plaintiff(s)

                        a.      If the plaintiff is an individual

                                The plaintiff, (name)                                    is a citizen of
                                the State of (name)                                 .

                        b.      If the plaintiff is a corporation

                                The plaintiff, (name)                                   , is incorporated
                                under the laws of the State of (name)                                       ,
                                and has its principal place of business in the State of (name)


                       (If more than one plaintiff is named in the complaint, attach an additional
                       page providing the same information for each additional plaintiff.)

                2.      The Defendant(s)

                        a.      If the defendant is an individual

                                The defendant, (name)                                 , is a citizen of
                                the State of (name)                                 . Or is a citizen of
                                (foreign nation)                                .
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 5 of 9                                   PageID #: 5




 My three minor children have been in State of Hawaii custody; Department of Human Services; East
 Oahu Child Welfare Services Unit 4 since October 2018, in my view illegally.



  After finding myself in the predicament of not being able to afford attorney for the legal procedures, I
 was assigned one by the court Ms. Crystal Asano. To my bewilderment the assigned attorney did not use
 any of the protections or defenses afforded by law, but only blindly followed what the State of Hawaii
 through its agents required from the court which always were prolongation of the situation in order to
 secure more funding from the state for everyone involved at the expense of my health and wellbeing,
 and the health and wellbeing of my minor children - Boris Dimitrov twelve years old, Daria Dimitrov
 eleven years old, and Sofronii Dimitrov nine years old.



  Confined in this helpless state by the greed for state funding expressed in the abuse of court
 procedures and the neglect of mine and my children rights guaranteed by Family Court procedures, I
 was forced to take the disadvantageous path to represent myself with Mr. Jacob Delpane, Esq. as stand
 by counsel (as advised by the court).



  As forced by need and lack of viable options self-represented side in The Family Court my case was
 permanently stuck in nowhere. At that time in place of desperation and fear, as me and my children are
 dual US/Bulgarian citizens I started seeking assistance from the Bulgarian Embassy in The United States,
 and The Consulate General of Bulgaria in Los Angeles. I was forced to do that, because I was denied
 access to the case file in order to prepare for court, basically denied fair trial. The numerous requests of
 the Bulgarian Consulate, and other Bulgarian Authorities, including the Administration of The President
 of Bulgaria were all dismissed. Complete set of documents is not provided to me or the Bulgarian
 Authorities to this day - June, 12 of 2019.




  In the mean time I became target of harassment in the State of Hawaii in my view by law enforcement
 personnel if not agencies to the point that I find it impossible to reside in the State of Hawaii without
 damage to my physical and mental health.



  There were serious suspicions of my daughter being victim of crimes of sexual nature while in state
 custody. I reported my fears to all relevant authorities and all sides involved in this here complaint to no
 result up until this day. Instead all my three children are in psychiatric and psychological treatment and
 therapy.
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 6 of 9                                     PageID #: 6




  I have sleeked help everywhere help can be found,almost every state agency in the judiciary,
 legislature, law enforcement state and federal to absolutely no result but experiencing increased in
 strength and ways harassment. I am at the end of my human strength and my mental capabilities, I am
 in need of immediate relief and so are my minor children.



  I am not able to provide complete statement of facts due to English not being my first language; I am in
 dire need of interpreter, especially in formalized court documentation filing. I'll be able to state the facts
 clearly with the assistance of Bulgarian Interpreter.

  I have attempted to secure legal help at every place such is offered to low income immigrants like
 myself with no success.
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 7 of 9                          PageID #: 7




                      b.      If the defendant is a corporation

                              The defendant,(name)                                 is
                              incorporated under the laws of the State of(name)
                                                          ,and has its principal place of
                              business in the State of(name)                              . Or is
                              incorporated under the laws of(foreign nation)
                                                          ,and has its principal place of
                              business in (name)                              .

                      (Ifmore than one defendant is named in the complaint, attach an
                      additionalpage providing the same informationfor each additional
                      defendant.)

              3.      The Amount in Controversy

                      The amount in controversy—the amount the plaintiff claims the defendant
                      owes or the amount at stake—^is more than $75,000, not counting interest
                      and costs of court, because (explain):




III.   Statement of Claim


       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement ofeach claim in a separate paragraph. Attach
       additional pages if needed.
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 8 of 9                        PageID #: 8




IV.   ReUef


      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.




       i.Pp-ovTgig. coaa|>                                                           ^1
                      -hfrA -VWgJftrji^y ktAl S /VQ^
              c-^L.                    Mv                    mTa/q'R-

      Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and belief that this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation;(2)is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.      For Parties Without an Attorney

              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I understand that my failure to keep a current
              address on file with the Clerk's Office may result in the dismissal of my case.

              Date ofsigning: y) g (Z- ,201^.
              Signature of Plaintiff
              Printed Name of Plaintiff




      B.      For Attorneys

              Date ofsigning:               ,20_
Case 1:19-cv-00300-JAO-RT Document 1 Filed 06/12/19 Page 9 of 9   PageID #: 9




           Signature ofAttorney
           Printed Name ofAttorney
           Bar Number
           Name ofLaw Firm
           Address

           Telephone Number
           E-mail Address
